Title: To George Washington from Thomas Johnson, Jr., 30 May 1782
From: Johnson, Thomas, Jr.
To: Washington, George


                        May it please your Excellency

                            Newbury Co’os 30 May 1782
                        
                        To suffer me to lay before you a brief, yet imperfect, narrative of my observations while a prisoner in
                            Canada & how matters have since been conducted.
                        Some time in the month of March 1781 I was surprized in the middle of the Night, at a house about twenty
                            miles from home, by a party of Enemy from Canada consisting of ten men under the Command of one Capt. Azariah
                            Prichard, formerly an Inhabitant of Connecticutt—who since the Commencement of the present war viz. in the year 1777 made
                            his Escape into Canada—I was immediately made prisoner as I was getting from my Bed—And as I was going to said Prichard
                            who was about four or five miles distant I concluded that no topic would prove more agreeable than that of a union of
                            Vermont with Great Britain and being previously persuaded that for a considerable time there had been an intercourse
                            maitained between them I determined to make myself as intimate with on the Subject as possible.
                        Accordingly soon after I got into conversation with my Capt. he told me that I was just such a man as he
                            wanted, and before we got into Canada he gave me particular instructions concerning my behavior when I should come upon
                            Examn and I approved myself accordingly—and soon contracted an intimate acquaintance & conversation withe the
                            leading men in that quarter—and obtained a particular State of the affairs of Vermont—And found that Ira Allen &
                            others had twice been into Canada—And that two flags had been Sent from Canada into Vermont—And that the outlines of a
                            treaty were then actually formed between them—viz.—that Vermont should be a Charter Goverment simular in most respects to
                            Connecticutt—Yet more Liberty on the side of the State—That they should be protected by government whenever necessary—That
                            Ira Allen was then daily expected in again to compleat the matter.
                        I found likewise that this plan was agreed upon with Ethan Allen before he left the Brittish.
                        
                            
                                April
                                
                                About this time several parties from New York City came in by whom we had information that Genl
                                    Clark with a considerable reinforcement was coming into Canada. The particular Accounts from the
                                    Southward—Cornwallace’s Success—The taking of St Eustatia—the situation of the American & British Armies
                                    &c. &c. 
                            
                            
                                
                                
                                These accounts gave a new Spring to the British Blood and seemed to Shaise them Superior to a negotiation with
                                    Vermont as a neutral
                            
                            
                                
                                
                                State—nothing but a Submission without farther delay—would answer on pain of displeasure—Every thing was then
                                    pursued to carry on two Expeditions—One against Schenactada & the other against
                                        Albany—Handbarrows—Wheelbarrows—a new Construction of Batteaux very light &
                                    portable as Artilery Carriages—and light trucks or hand waggons fashioned so that six men would
                                    set on a batteaux large enough to carry fifteen men & baggage—and run with it three
                                    or four milesinan hour—And every other thing necessary to force a rapid March—or retreat with the greatest
                                    Expedition.
                            
                            
                                
                                
                                Nothing now prevented their intended Expeditions but the want of provisions—But before that arrived information
                                    came that Genl Stark with a Body of Troops was marching towards Saratoga—this put them into great Consternation.
                                
                            
                            
                                July
                                
                                At this time provisions were so scarce, that they were obliged to distribute what little they
                                    had in very small quantities, by the Barrel &c. to every quarter. 
                            
                            
                                
                                
                                Wheat was now four dollars or upward per Bushel—Beef twenty Coppers per pound— Butter—Veal &c. double that
                                    sum—The
                            
                            
                                
                                
                                officers often said that all the prisoners must be sent out of the Province—One third part of their Cattle died in
                                    the Spring for want of forrage—The worms devoured almost every green thing—so that there was no prospect of
                                    wintering more than one third part of what Cattle the winter had Spared.
                            
                            
                                
                                
                                During the carrying on the aforesaid Expeditions it was agreed by the Allens &c. on the part of Vermont
                                    that they would lay still and give them no trouble—as the officers had often told me Thus Ethan Allen did at
                                    Casselton in the fall of the Year 1780—when the British destroyed—Fort George—Fort Anne, & many of the
                                    inhabitants in that quart. & came round within one days march of the place where Allen lay with near a
                                    thousand men, & suffered them all to pass on unmolested—when at the same time I heard many of the officers
                                    often say that Allen might easily have Cut them all off if he would, but he had agreed to the Conterary.
                            
                            
                                
                                
                                The rehearsal of these Actions of the infernal Villians is enough to make my blood run cold in every vein! 
                            
                            
                                
                                
                                Now I was reduced to strait quarters, & offered a Commission of Major, on swearing allegiance to the King
                                    & taking part with them—Otherwise, they told me, that I must be sent away with other prisoners, &
                                    take my fate with them.
                            
                            
                                
                                
                                
                                    Now I was obliged to deal on prenstilio’s. I told them I would rather lay in Gaol five years than lift my finger to shed the blood of my Countrymen—But that everything in my power, for peace I would unreserviedly pursue. 
                            
                            
                                
                                
                                Notwithstanding all the plausible pretentions of the Vermonteers the Spirit of Jealousy was high—They constantly kept Spies amongst them to watch their motions—Some of whom came in & said that some of the Inhabitants of the Grants were for fighting, but generally they were for Neutrality or Submission.  
                            In May one Majr Lurmene Adjutant Genl & a principle Confidant of the General came up—who with Majr Dumdar & Capt. Sherwood were appointed Commissioners to treat with Ira Allen, sole Commissioner plenipotentiary from Vermont. And upon examining Commission found it only from Govr. Chittendim & not from the Authority of  the State—& therefore it was tho’t improper to proceed—But it was proposed between the parties that Vermont should raise Six hundred men as standing troops, & remand a party sufficient to man a twenty Gun Ship, and all be commanded by officers of their own Commissioned by state Trying and not in Conjunction with the British—and Should raise two thousand on an Emergency. I was often asked if I tho’t Vermont were able to perform so much on their part—& many other question of the like nature. In June one George Smyth who had been taken up as a Spy from the British Army, & put into Goal in Albany, and  it was tho’t would have been hanged—but by the assistance of the Vermonteers made his Escape from Goal & came into Canada and was immediately appointed a Commissioner to treat with the Vermonteers.Likewise one Sargeant Smyth in Character Dress & in Company with a party of Indians went to Philadelphia or near thereabouts under the notion of treating for peace, & there continued in such disguise untill he
                                    had gotten all the intelligence of the situations of the Armies, proceedings of Congress &c. &c. and then
                                    returned into Canada, & gave so good an Account of matters that the General gave him an Adjutants
                                    Commission & other presents—This I had from his own mouth in Septemr.
                            
                                
                                
                                Seeing they had been disappointed in their Champaigns for want of provisions—and that a plenty had afterwards
                                    arrived they determined to pursue the same as early in the Spring as possible—with about three thousand affective
                                    men, which I think as many as they could any way send out.
                            
                            
                                
                                
                                About the time I was coming out of Canada Capt. Prichard told me that he kept a Correspondance with one Davenport
                                    Phelps, a Gent. educated at Dartmouth College on this River, and 
                            
                            
                                
                                
                                Grand Son of Doctr Wheelock the late president that he was going over to see how matters were conducted—And when I
                                    got to Connecticut River I heard that Phelps was a member of Vermont Genl Court from Orford a town on the east of
                                    the River—who immediately left the Court after they had transacted such matters as more immediately related to
                                    Prichard business—& went seventy miles up the River to Mooretown where Prichard was waiting to see him
                                    before he could return to Canada again.
                            
                            
                                
                                
                                It may not be amiss to observe, that as at first I determined in every Shape to pursue such measures as would be
                                    most likely to gain an Acquaintance with their Secret movements & operations so that on my return home, I
                                    might be able to render Service to my Country—Hence it will not appear Strange that I should easily consent to
                                    continue a Correspondence, for a further benefit to the public. Upon the Conclusion of this matter Genl Halderman
                                    sent me a Seal to affix to all my letters of Correspondence, that I need not sign my name, & so be in
                                    danger of discovery.
                            
                            
                                
                                
                                In the month of October last one Levi Sylvester, being in the wood hunting was taken prisoner, carried into Canada
                                    & there entered into an agreement with Prichard as a Carrier to meet him at Certain times & places
                                    in the woods & deliver & receive letters of intelligence—by him I received a letter from Prichard
                                    in Jany last the first time that he came in & said that he made his escape—but he is looked upon as an
                                    honest man in General—he likewise bro’t letters to several other persons viz. to John Patterson & to Isaac
                                    Patterson, from Benja. Patterson a Refugee & another from Prichard to Thomas Chamberlin—And agreed to meet
                                    Prichard again at onion River the last of February. At which time I sent a letter to Genl Halderman &
                                    another to Prichard, Copies of which & my first letter are inclosed—also the news papers containing the
                                    Acct of the Surrender of Cornwallace—Sylvester likewise told me that he delivered to sd Prichard 
                            
                            
                                1782
                                
                                a letter from sd John Patterson for his Son
                            
                            
                                April
                                
                                Benja. in Canada & he brot me a letter from Geo. Smyth—a Copy inclosed, & he
                                    delivered three other letters to me with orders for me to deliver them, viz. one to Col. Bedel which was directed
                                
                            
                            
                                
                                
                                to J. Mountene—one to John Patterson & one to Isaac Patterson which three last letters were opened,
                                    Copied, Sealed up & delivered to the wife of John Patterson (he not being at home) but said John told me
                                    afterward that he had received them & delivered one to Bedel & the other to Isaac.
                            
                            
                                May
                                
                                a few days afterwards I received a verbal message from said Bedel by William Wallace, that I
                                    must be more cautious & not deliver letters to women, lest I should be found out.
                            
                            
                                13
                                
                                Col. Bedel went to my house to see me but as I was not at home he waited till evening, and as he was returning I
                                    met him in Company with said Wallace—and Bedel told me that he had some business of importance to tell me viz.
                                    that Majr Rogers with a Strong guard was then in Mooretown & wanted very much to see me—that I must go
                                    down that night & see him and gave me directions how to find him, but meeting with some disappointments,
                                    I could not go that night, Said Bedel further told me that Six hundred of the Enemy had come over the Lake with
                                    force &c. & were fortifying there—that Rogers had had an Express from New York within three weeks
                                    & the British were going to evacuate New York & Charlestown & to go with all their force
                                    to Canada the ensuing Champaign wich they would maintain at all events.
                            
                            
                                14
                                
                                The next morning I went to see Bedel & told him that I had not been to see Rogers,
                                    but would go the ensuing evening—Beedel said he was not certain that I could find him as he might be moved—But
                                    John Patterson being there Bedel Said he would send Rogers word if possible to meet me at the place appointed for
                                    last evening—I went but Could not find him—Bedel likewise told me that there was another party at another place—He
                                    said Rogers principle business was to enquire into the temper of the people in general
                                    & see many as he could & get the opinion of as many of the leading men as he could in this part of
                                    the Country, & see if they are well disposed to Government & to continue to act up to former
                                    engagements—So that if he could make a favourable return to the General it Would not be likely that we should be
                                    troubled any further at present.
                            
                            
                                
                                
                                Bedel did not say directly that he had seen Rogers, but said that I might depend upon what he
                                    had told me—that he had his information direct & 
                            
                            
                                
                                
                                not from any Second hands that if I should see Rogers he would have me give a good Character, and in as high and
                                    as favourable a light as he tho’t it would bear.
                            
                            
                                May 21
                                
                                Levi Sylvester came to my house & told me that Joseph White & another man by
                                    the name of Miller, were or had been at or about Thos Chamberlins & had sent for him to come & see
                                    him but as he sent him no tokens he did not go to see him, for his orders were not to have any thing to do with
                                    any persons without they had certain tokens—But Sylvester told me that Chamberlin told him, that he had Seen White
                                    & white told him that Rogers was come in & upon the same 
                            
                            
                                
                                
                                business as Bedel had said—And that he the said White was sent as a Spy to see how Rogers Bedel & others
                                    conducted, & to find out whether there were any signs of treachery to be observed.
                            
                        
                         Thus I have given your Excellency a broken & imperfect account, Yet I think I have hinted at the
                            most material facts—& Submit them to your Candid perusal—And beg leave to Subscribe myself your Excellencies most
                                devoted & most humble Servant
                        
                            Thos Johnson

                        
                    